DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 12/16/2021.
Claims 1 and 3 are pending of which claims 1 and 3 are the base independent claims.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the system of “Bertrand’130” fails to show or merely suggest “change a type of Information Element (IE) or a number of IEs to be contained in the RRC message, to change the size of the RRC message” as recited by applicant on page “5-6 of 7”.
In response, the examiner respectfully disagrees because in this case, the system of “Bertrand’130” explicitly teaches the above limitation.
Bertrand’130 teaches, see abs & see claim 1-5, a transport block size (TBS) of a first uplink message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access procedure in a User Equipment (UE) accessing a radio access network may be determined by receiving a pathloss threshold parameter. A smaller value of TBS is selected from a set of TBS values if the determined pathloss value is greater than an operating power level of the UE minus the pathloss threshold parameter. A larger value of TBS is selected if the pathloss value is less than the operating power level of the UE minus the pathloss threshold parameter and the TBS required to transmit the RACH Msg3 exceeds the smaller TBS value. Bertrand’130 teaches, see para.0022, which discuses UE indicates which of the two TBS is more appropriated…, 0036, which discusses the UE 109 as radio terminal selects a message 3 size to be conveyed to the NodeB by the random access signal as type of Information Element (IE), 0079, the random access signal is encoded to request a message 3 size that is preferred by the UE, claim 1-5, which discusses the UE selecting from a set of TBS values…and sending a random access request containing an indication of the selected TBS, see abs, thus the random access request as type of information element indicative of which UE’ s preferred selected TBS to change to and to include in the first uplink message(RACH Msg3), see also para.0074(i.e. change a type of Information Element (IE) or a number of IEs to be contained in the RRC message, to change the size of the RRC message).

Regarding claim 3, the same argument as claim 1 is also applied to claim 3 since claim 3 recited similar features as claim 1.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al (US 2010/0074130).
Regarding claims 1 and 3, Bertrand’130 discloses a radio terminal comprising: a memory (see fig.10, which  shows UE 1001 with memory 1012); and at least one processor coupled to the memory and configured to memory (see fig.10, which  shows UE 1001 with processor 1010 couple to the memory 1012 and configured the memory ): determine (a) a pathloss level between the radio terminal and a base station, (b) a coverage enhancement level based on the pathloss level, or (due or language, only one them is being considered) (c) a coverage enhancement mode configured in the radio terminal (see abs, which discusses determine pathloss between  the UE as terminal and the eNB as the base station, see claim 1); change a size of an initial uplink Radio Resource Control (RRC) message transmitted within a random access procedure (see abs, which discusses changing size to be a smaller value of TBS and a larger value of TBS, where a transport block size of a first/initial uplink message (RACH msg3) transmitted on a PUSCH during a random access procedure in a UE as terminal, see para.0022-0025, 0036, 0064-0065, 0079), based on the determined pathloss level, the coverage enhancement level, or(due or language, only one them is being considered) the coverage enhancement mode (see abs, which discusses a smaller value of TBS is selected  and a larger value of TBS is selected based on determined pathloss value); and 
change a type of Information Element (IE) or(due to or language, only one of them is being considered) a number of IEs to be contained in the RRC message, to change the size of the RRC message (see para.0065, which discusses the UE as terminal form a preamble by selecting from one of the two defined sets of sequences in order to convey the preferred message 3 size to the NodeB, see para.0022, which discuses UE indicates which of the two TBS is more appropriated…, 0036, which discusses the UE 109 as radio terminal selects a message 3 size to be conveyed to the NodeB by the random access signal, 0079, the random access signal is encoded to request a message 3 size that is preferred by the UE, claim 1-5, which discusses the UE selecting from a set of TBS values…and sending a random access request containing an indication of the selected TBS, see abs, thus the random access request as information element indicative of  which UE’ s selected preferred TBS to change to and to include in the first uplink message(RACH Msg3)). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:

 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474